                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KOKANEE RIVER TRANSFORM LLC;                       CASE NO. C18-0221-JCC
      CAROLINE GRAY; and ANDREW
10    WALLACE,                                           MINUTE ORDER
11
                            Plaintiffs,
12           v.

13    SAFECO INSURANCE COMPANY OF
      AMERICA,
14

15                          Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to extend the

20   discovery deadline (Dkt. No. 22). Having thoroughly considered the motion and relevant record

21   and finding good cause, the Court hereby GRANTS the motion. The Court ORDERS that the

22   discovery deadline in this case is EXTENDED to January 8, 2019.

23          DATED this 4th day of December 2018.

24                                                        William M. McCool
                                                          Clerk of Court
25
                                                          s/Tomas Hernandez
26                                                        Deputy Clerk


     MINUTE ORDER
     C18-0221-JCC
     PAGE - 1
